Citation Nr: 1742277	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  13-24 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for residuals of left eye injury.


REPRESENTATION

Appellant represented by:	Ronald C. Sykstus, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Appellant served in the Army Reserves from June 1987 to August 1993 with active duty for training (ACDUTRA) from June to August 1987.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Appellant testified during a videoconference hearing before the undersigned Veterans Law Judge in May 2017.  A transcript is included in the claims file. 


FINDING OF FACT

A left eye disorder is not shown to be the result or consequence of the Appellant's military service.


CONCLUSION OF LAW

The criteria are not met for entitlement to service connection for a left eye disorder.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159.  For the issue decided herein, VA provided adequate notice in a letter sent to the Appellant in May 2011.

The Board finds VA has satisfied its duty to assist the Appellant in the development of the claim as well.  VA has obtained all identified and available service and post-service treatment records, and the Appellant's VA examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  The examiner considered the Appellant's symptoms and history and applied accepted medical standards and principles in rendering an opinion.

Lastly, regarding the May 2017 videoconference Board hearing, the presiding VLJ focused on the elements necessary to substantiate the claims and sought to identify any further development that was required to help substantiate the claim.  This included explaining fully the issues and suggesting the submission of evidence that may have been overlooked and that might be potential advantageous to the Appellant's position.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board, not just to a hearing instead before RO personnel).

As VA satisfied its duties to notify and assist the Appellant, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159 and that the Appellant will not be prejudiced as a result of the Board's adjudication of this claim.

II.  Rules and Regulations

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Active service includes any period of active duty for training (ACDUTRA) during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty training (INACDUTRA) during which the veteran was disabled from an injury incurred in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  In other words, with respect to Reserve service, service connection may only be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or an injury incurred or aggravated while performing inactive duty training (INACDUTRA).  Service connection is generally not legally merited when a disability incurred on inactive duty training results from a disease process.  See Brooks v. Brown, 5 Vet. App. 484, 487 (1993).

ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  INACDUTRA includes duty, other than full-time duty, prescribed for the Reserves.  38 U.S.C.A. § 101(23)(A).  Reserves include the National Guard.  38 U.S.C.A. § 101(26), (27).

Certain evidentiary presumptions - such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases, which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service - are provided by law to assist veterans in establishing service connection for a disability or disabilities.  38 U.S.C.A. §§ 101, 1112; 38 C.F.R. §§ 3.304(b), 3.306, 3.307, 3.309.  However, the advantages of these evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period); McManaway v. West, 13 Vet. App. 60, 67 (citing Paulson, 7 Vet. App. at 469-70, for the proposition that "if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim.").

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When analyzing lay evidence, the Board should assess the evidence and determine whether the disability claimed is of the type for which lay evidence is competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2). 

III.  Factual Background and Analysis

The Appellant contends that his current eye disorder is due to an injury in service.  

Service treatment records (STRs) indicate the Appellant was treated for a left eye injury.  July 1989 STRs indicate the Appellant complained of pain in the left eye since this morning after a branch hit the windshield of his truck.  The examiner noted the eye was irrigated profusely to remove any foreign object which was not found.  The examiner noted a diagnosis of irritative conjunctivitis and indicated foreign body removed.  A July 1989 individual sick slip indicated he complained of glass in the left eye and his eye was irrigated.  The next day, the eye was rechecked and there were no complaints of pain.  The examiner noted diagnoses of status-post left eye foreign body and conjunctivitis.  A July 1989 Statement of Medical Examination and Duty Status indicates the Appellant was injured on active duty when a tree limb hit windshield and cracked it causing glass to fly and hit the Appellant's eyes and face.  

In an October 2010 letter, the Appellant's private physician stated that the Appellant has some localized retinal detachment and scarring with a tear along with lattice degeneration in the left eye inferiorly with an unknown etiology.  The physician noted that the Appellant informed him he was hit in the eye with shattered windshield some time ago.  The physician opined that he was unable to state that it is from anything other than the trauma he experienced several years ago.  The physician stated that there is a "more likely than not" possibility that this was caused from his active duty accident and, therefore, constitutes as a permanent disability in his left eye.    

In a May 2011 statement, the Appellant reported his left eye was injured in a training exercise when a tree shattered his driver's side windshield.  He stated he was flown to a medical facility for treatment.  

The Appellant underwent a VA examination in June 2011.  The examiner reported diagnoses of diabetic retinopathy, lattice degeneration with scarring and localized retinal detachment, cortical cataracts on the right, and refractive error and presbyopia.  The examiner determined the Appellant's lattice degeneration is less likely than not incurred in service or caused by the claimed in-service injury as lattice degeneration is an atrophic condition not related to trauma.  In a July 2013 addendum, the examiner reported the claims file was reviewed and reiterated her opinion that lattice degeneration is less likely than not incurred in service or caused by the claimed in-service injury as lattice degeneration is an atrophic condition not related to trauma.  

In a March 2012 statement, the Appellant's representative indicated the Appellant has had problems with his left eye since service.  He asserted his eye continued to grow scar tissue making it difficult for him to see and causing pain.  He is suffering from localized retinal detachment along with lattice degeneration which his physician has linked to the trauma of his eye in service. 

In an August 2013 letter, the Appellant's private physician stated the Appellant was under his care for diabetic retinopathy.  He also has a localized retinal detachment and retinal tear in the left eye most likely related to the impact with the windshield approximately 10 years ago.  The physician stated the trauma is localized, however it does constitute a disabling injury in the left eye and requires laser retinopexy to repair the retinal detachment.   

During a May 2017 Board hearing, the Appellant again asserted that he was injured in service while on active duty in Canada for some night training.  He was riding in a truck and a branch smashed the windshield into his face and eye.  A helicopter came and took him to the hospital where they irrigated the eye with water.  He stated that at the hospital they found some particles of glass or debris in his eye.  He was unable to continue training and he was placed on light duty with an eye patch. 

Additional private and VA treatment notes in the file are consistent with the VA and private evaluations above.

At the outset, the Board notes that the June 2011 VA ophthalmologist demonstrated a current diagnosis of refractive error and presbyopia.  However, according to the applicable regulations, in the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9; VA Manual M21-1, Part VI, Subchapter II, para. 11.07.  As such, to the extent that the Appellant's claim concerns this diagnosis, no further development is required and service connection is not warranted.

The evidence clearly shows that the Appellant has a left eye disorder, diagnosed as lattice degeneration with scarring and localized retinal detachment.  Although the Appellant also has a diagnosis of diabetic retinopathy, the Appellant does not assert it is caused or related to service, and there is no evidence to suggest otherwise.  As such, the critical question is whether the Appellant's current left eye disorder was incurred in service or other incident of service.  Based on the evidence of record, the Board concludes that it was not.

The only positive nexus opinions which relate the Appellant's current left eye disorder to an injury in service, are the October 2010 and August 2013 letters from a private physician.  Though the private opinions indicated the Appellant suffered an impact injury with the windshield in service, the opinion indicated that the injury was approximately 10 years ago.  The Board finds that weight of the opinions is diminished as the private opinion is based on an inaccurate history.  Significantly, the Appellant's service treatment records clearly indicate the Appellant suffered an in-service injury in 1989, or 22 years prior to the private physician's opinion.  

On the other hand, the Board finds the June 2011 VA opinion of significant probative value.  The report was based on a complete review of the claims file, including service treatment records, and post-service private and VA treatment records.  Further, a complete and thorough rationale is provided for the opinions rendered.  As noted, the VA ophthalmologist considered the Appellant's reports of a left eye injury in service and continuity of left eye problems thereafter, but did not find the statements sufficient on which to base an opinion as to etiology.  Based on all the evidence, the examiner concluded that the Appellant's current left eye disorder was not caused by or a result of any incident in military service.  The examiner's conclusion was fully explained and consistent with the evidence of record.

Although the Appellant is competent to report his subjective symptoms, such as eye symptoms, he is not competent to report that he has a current acquired eye disability due to service.  The diagnosis of, and the determination of the etiology of, an eye disability are medical questions and require medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Circ. 2007).  The Appellant has not been shown to have the requisite medical knowledge or expertise.  Here, the VA examiner has opined that the Appellant does not have a current eye disability due to service.

After considering all the evidence under the laws and regulations set forth above, the Board concludes that the Appellant is not entitled to service connection for an eye disability because the most persuasive and probative evidence of record is against a finding that there is a nexus between a current disability and an event, injury, or disease occurring in service.  Accordingly, the Board finds that the preponderance of the evidence is against the Appellant's claim.  Because the preponderance of the evidence is against the Appellant's claim, the benefit-of-the-doubt provision does not apply.  Therefore, the Board concludes that service connection for a left eye disability is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


ORDER

Entitlement to service connection for residuals of left eye injury is denied. 



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


